        Case: 1:21-cv-01035-PAG Doc #: 1 Filed: 05/18/21 1 of 14. PageID #: 1




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF OHIO
                                EASTERN DIVISION


CHEMMASTERS, INC.                                 )   CASE NO. _______________
300 Edwards Street                                )
Madison OH 44057,                                 )   JUDGE __________________
                                                  )
              Plaintiff,                          )
                                                  )
        vs.                                       )
                                                  )   PLAINTIFF’S COMPLAINT
MIGDAHL, INC.                                     )
7240 State Road                                   )
Philadelphia PA 19135,                            )
                                                  )   [JURY DEMAND ENDORSED
-and-                                             )   HEREON]
                                                  )
DARRYL F. MANUEL                                  )
706 Knox Court                                    )
Morrisville, PA 19067,                            )
                                                  )
               Defendants.                        )
                                                  )


        For its Complaint against Defendants Migdahl, Inc. (“Migdahl”) and Darryl F. Manuel

(“Manuel”) (together, “Defendants”), Plaintiff ChemMasters, Inc. (“ChemMasters”) alleges the

following:

                                 NATURE OF THE SUIT

        This action is brought by ChemMasters against Defendants in connection with

ChemMasters’ purchase of Migdahl’s assets in or about July 2020 (the “Transaction”). During

negotiations and prior to Closing (defined below), Migdahl and Manuel (Migdahl’s President)

misrepresented and fraudulently concealed material facts about Migdahl’s business and products

– specifically, the number of reactor hours required to manufacture (or “polymerize”) certain


                                              1
        Case: 1:21-cv-01035-PAG Doc #: 1 Filed: 05/18/21 2 of 14. PageID #: 2




resins included in the Purchased Assets (defined below), which directly correlates to costs of

production and to the corresponding value of the Purchased Assets. Defendants’ fraud,

misrepresentations, and omissions harmed ChemMasters by inducing it to purchase Migdahl’s

assets and at an artificially inflated price.

        ChemMasters seeks compensatory and punitive damages against Defendants for their

fraud, misrepresentations, and breaches of contract, as well as an award of ChemMasters’

reasonable attorney fees and litigation costs and expenses incurred herein.

                                            THE PARTIES

        1.      ChemMasters is an Ohio corporation with its principal place of business in

Madison, Ohio.

        2.      Migdahl is a Pennsylvania corporation with its principal place of business in

Philadelphia, Pennsylvania.

        3.      Manuel is an individual and resides in Morrisville, Pennsylvania.

                                    JURISDICTION & VENUE

        4.      This Court has original jurisdiction over this action pursuant to 28 U.S.C. §

1332(a)(1), as the matter in controversy is between citizens of different States and exceeds the

sum of $75,000, exclusive of interest and costs.

        5.      Venue is proper in this Court, and this Court has jurisdiction over Defendants,

because the parties’ written agreement contains a valid and enforceable forum selection clause,

pursuant to which Defendants consented to the jurisdiction and venue of the courts in this

judicial district; and, in addition, pursuant to 28 U.S.C. § 1391(b)(2), because a substantial part

of the events and omissions giving rise to the action took place in this judicial district.




                                                   2
       Case: 1:21-cv-01035-PAG Doc #: 1 Filed: 05/18/21 3 of 14. PageID #: 3




                                 GENERAL ALLEGATIONS

       6.      ChemMasters is a specialized manufacturer of concrete coatings and chemicals

used for the improvement, repair, and protection of concrete and masonry in highway,

commercial, and residential construction.

       7.      Prior to the Transaction, Migdahl was named “Poly Sat Inc.” and used “Vexcon”

and “Vexcon Chemicals” as trade or fictitious names, and its business was manufacturing and

selling construction chemical products (including resins) designed primarily for the construction,

replacement, enhancement, protection, and maintenance of concrete and masonry structures (the

“Products”).

       8.      Manuel is, and at all relevant times was, the owner and President of Migdahl.

       9.      On or about June 26, 2020, ChemMasters and Migdahl entered into an Asset

Purchase Agreement (the “Asset Purchase Agreement”), pursuant to which ChemMasters

purchased all of Migdahl’s assets except for those assets the expressly excluded assets (the

“Purchased Assets”) for the negotiated and agreed-upon purchase price set forth in the

Agreement.

       10.     By definition, Migdahl was the “Seller” and ChemMasters was the “Purchaser”

under the Asset Purchase Agreement.

       11.     The Purchased Assets include Migdahl’s inventories of its Products – including

several resins that are integrated into concrete sealers and coatings (the “Resins”) – as well as

Migdahl’s Product formulas, production methods, production data, marks, and trade names.

       12.     As a condition to Closing on the Transaction, Manuel executed a Shareholder

Guaranty, pursuant to which he absolutely, irrevocably, and unconditionally guaranteed full and

prompt performance of Migdahl’s obligations and payment of Migdahl’s liabilities under the



                                                3
       Case: 1:21-cv-01035-PAG Doc #: 1 Filed: 05/18/21 4 of 14. PageID #: 4




Asset Purchase Agreement, including all liabilities arising out of Migdahl’s breaches thereof and

misrepresentations therein or in connection therewith (the “Guaranty”).

       13.     As a further condition to Closing, Migdahl and ChemMasters entered into a

manufacturing agreement (the “Toll Manufacturing Agreement”), pursuant to which Migdahl –

for ninety (90) days post-Closing – would manufacture the Resins for ChemMasters at Migdahl’s

facility; thereafter, the Resins would be produced for ChemMasters by a third-party

manufacturer introduced to ChemMasters by Defendants, Toll Solutions LLC (“Toll Solutions”).

       14.     The Asset Purchase Agreement, the Guaranty, the Toll Manufacturing

Agreement, and the other instruments, agreements, and documents required therein are referred

to collectively in this Complaint as the “Purchase Documents.”

       15.     The Asset Purchase Agreement requires Migdahl to indemnify ChemMasters and

hold ChemMasters harmless against all losses, damages, claims, actions, suits, demands,

judgments, expenses (including legal fees and other fees and charges) incurred or sustained by

ChemMasters as a result of or attributable to any misrepresentation or breach of any

representation, warranty, covenant, or agreement given or made by Seller in the Asset Purchase

Agreement or in any other documents delivered to ChemMasters in connection with the

Transaction (“Indemnification”).

       16.     Pursuant to the Asset Purchase Agreement, 90% of the purchase price was paid to

Migdahl at Closing, and the remaining 10% was held back in escrow during the Reconciliation

Period, defined in the Asset Purchase Agreement as the period commencing at Closing and

ending sixty (60) days after expiration of the term of the Toll Manufacturing Agreement (the

“Holdback”).




                                               4
       Case: 1:21-cv-01035-PAG Doc #: 1 Filed: 05/18/21 5 of 14. PageID #: 5




       17.    The purpose of the Holdback was to provide security for Defendants’

performance of their contractual obligations under the Purchase Documents and to satisfy, at

least in part, any damages due ChemMasters from Defendants if they failed to do so.

       18.    The Guaranty and the Toll Manufacturing Agreement also impose liability on

Manuel and Migdahl, respectively, for ChemMasters’ reasonable attorney fees, collection costs,

and other expenses incurred by ChemMasters in any action or proceeding for enforcement of

and/or arising out of any breach of the Purchase Documents.

       19.    The Asset Purchase Agreement contains the following express Seller

representations and warranties:

       (a) All Seller financials and documents supplied to ChemMasters during the due
           diligence period (prior to Closing) are true, complete, accurate, and authentic;

       (b) No Seller representations or warranties in the Asset Purchase Agreement
           contain an untrue statement of material fact, or omit a material fact either
           required to be stated therein or needed to be stated therein so that Seller’s
           statements would not be materially false or misleading; and

       (c) Seller has not failed to disclose to ChemMasters, in writing, any fact that
           materially adversely affects Seller’s condition, its business, or the Purchased
           Assets.

       20.    The Transaction closed on July 7, 2020 (the “Closing”).

       21.    Throughout the due diligence period and before Closing, Defendants – personally

and through their authorized representatives – supplied to ChemMasters materially false

information, both orally and in writing, about the number of hours in the reactor (“Reactor

Time”) required to produce the Resins and, because manufacturing charges are calculated based

on reactor-time hours, the manufacturing charges that ChemMasters would have to pay for

production of those Products when the Toll Manufacturing Agreement ended.




                                                5
          Case: 1:21-cv-01035-PAG Doc #: 1 Filed: 05/18/21 6 of 14. PageID #: 6




          22.   Defendants knew that, when the Toll Manufacturing Agreement expired (and

Migdahl would no longer be manufacturing the Resins for ChemMasters), production of the

Resins would be out-sourced to Toll Solutions; and Defendants knew that Toll Solutions, like

other suppliers in the industry, would charge ChemMasters based on the number of reactor-time

hours required to manufacture those Products.

          23.   In fact, Defendants were the parties that brought Toll Solutions to the

Transaction; and, throughout the due diligence period, Defendants communicated with Toll

Solutions directly, orally and in writing, about the Resin formulas, manufacturing procedures and

reactor times and participated in many meetings and calls with Toll Solutions and with

ChemMasters on those subjects (sometimes separately; sometimes all together). Defendants

insisted on this protocol, and would not provide the formulas and manufacturing procedures to

ChemMasters directly, because (at the time) Migdahl and ChemMasters were competitors.

          24.   Defendants knew that Toll Solutions calculates its manufacturing charges based

the number of reactor-time hours needed to polymerize a chemical product, and further that Toll

Solutions’ manufacturing charges to ChemMasters for the resins would be several hundreds of

dollars per hour in the reactor

          25.   The reactor times of the Resins are and were material to ChemMasters because its

manufacturing charges (post-expiration of the Toll Manufacturing Agreement) would be

calculated based on reactor-time hours. Consequently, longer reactor times directly correlate to

greater production costs; and the greater the production costs, the less valuable the Purchased

Assets.




                                                6
       Case: 1:21-cv-01035-PAG Doc #: 1 Filed: 05/18/21 7 of 14. PageID #: 7




       26.    The reactor times required to polymerize (manufacture) the Resins was a

significant factor in ChemMasters' valuation of the Purchased Assets, and a significant factor in

the amount that ChemMasters was willing to pay for them.

       27.    ChemMasters expressly told Defendants that the Resins’ reactor times were a

“critical variable” and central to the amount of the purchase price that ChemMasters would pay

in the Transaction; and ChemMasters asked Defendants and their authorized representatives

(more than once) to confirm their promises, representations and assurances about the Resins’

reactor times before ChemMasters would agree to proceed to Closing.

       28.    Defendants, therefore, knew and fully understood that the reactor times required

to manufacture the Resins were material to ChemMasters.

       29.     Defendants knew that the Resins’ reactor times was material to ChemMasters and

material to the Transaction because:

       (a) ChemMasters specifically asked for and sought assurances from Defendants
           and their authorized representatives, more than once, about the Resins’ reactor
           times and manufacturing costs;

       (b) ChemMasters expressly conditioned Closing on Toll Solution’s ability to
           successfully produce the Resins within the promised reactor times; and

       (c) ChemMasters’ valuation of the Purchased Assets, and the corresponding
           purchase price that ChemMasters agreed to pay for them, was contingent on
           manufacture of the Resins within the promised reactor times.

       30.    Nevertheless, throughout the due diligence period and prior to Closing,

Defendants repeatedly misrepresented and supplied materially false information to ChemMasters

about the number of reactor-time hours required to manufacture the Resins, and repeatedly

misrepresented and supplied false information to ChemMasters about the Resins’ manufacturing

costs – reporting reactor-time hours and corresponding price-per-pound charges of less than half

the Resins’ true reactor-time hours and price-per-pound manufacturing costs.

                                               7
       Case: 1:21-cv-01035-PAG Doc #: 1 Filed: 05/18/21 8 of 14. PageID #: 8




       31.    During contract negotiations and the due diligence period, Defendants

affirmatively misrepresented, concealed, and/or omitted material information about the Resins’

reactor times, and they failed to correct or clarify false or misleading information about the

reactor times that they supplied and caused to be supplied to ChemMasters. A non-exclusive list

of specific examples of Defendants’ fraudulent misrepresentations, concealments, and omissions

includes the following:

       (a) In about January 2020, Defendants (through their authorized representative,
           and based on information supplied by Manuel himself) supplied documents
           and information representing that ChemMasters’ production costs for one of
           the Resins (after expiration of the Toll Manufacturing Agreement) would be
           the specified price-per-pound.1

       (b) In or about January 2020, Manuel told ChemMasters’ chief chemist (Paul
           Smith) that the reactor time needed to manufacture the Resin was the number
           of hours that equates to the price-per-pound cost represented by Defendants
           (through their authorized representative) in January 2020.

       (c) In an email dated March 13, 2020, Defendants’ authorized representative
           (Rich Strobel) confirmed to ChemMasters, in writing, express assurances that
           Manuel had supplied to ChemMasters during a phone call earlier that day that
           the “production process” takes the number of reactor-time hours that
           correlates to the price-per-pound cost represented by Defendants (through
           their authorized representative) in January 2020.

       (d) In late April 2020, Manuel again represented to ChemMasters that
           ChemMasters’ production costs for the Resin would be the price-per-pound
           cost represented by Defendants (through their authorized representative) in
           January 2020; and Defendants’ authorized representative (Rich Strobel) once
           again confirmed those representations, in writing, in an email to ChemMasters
           sent later that day.

       (e) On or about May 7, 2020, Manuel represented to ChemMasters’ Chairman
           (P.J. Murphy) that the Resin’s reactor time was the same number of hours
           represented by Defendants (through their authorized representative) in January
           2020, which correlates to the represented price-per-pound cost.

1
  Due to the proprietary, commercially-sensitive, and highly confidential nature of the Resins’
reactor hours and price-per-pound manufacturing charges, those amounts are not specified in this
public filing; but it is available upon entry of a protective order that provides adequate
safeguards and, upon request, for in camera review by the Court.
                                               8
       Case: 1:21-cv-01035-PAG Doc #: 1 Filed: 05/18/21 9 of 14. PageID #: 9




       (f) In an email from Strobel to ChemMasters dated May 8, 2020 – carbon copied
           to Manuel – Strobel again confirmed, based specifically on information
           supplied by Manuel that ChemMasters’ production costs for the Resin would
           be the previously represented price-per-pound that equates to the previously
           represented number of reactor-time hours. At no time did Manuel ever
           dispute, deny, negate, or in any way qualify Strobel’s affirmative statements
           about the represented reactor time or corresponding production costs.

       (g) In written disclosures supplied to ChemMasters on or about May 19, 2020,
           Strobel again represented that, based on information provided by Manuel,
           ChemMasters’ manufacturing costs for the Resin would be the previously
           represented price-per-pound costs.

       (h) On May 26, 2020, during an approximate 90 minute videotaped meeting
           attended by ChemMasters, Manuel, and Toll Solutions, ChemMasters
           reiterated that reactor time was a “critical variable” and, point blank, asked
           Defendants to confirm the number of reactor-time hours needed to
           manufacture the Resins. In Manuel’s presence, Toll Solutions (which had
           been working directly with Manuel on the manufacture of the Resins)
           responded that, based on information supplied to them by Manuel, the reactor
           time would be the previously represented number of hours. Manuel, once
           again, did not dispute deny, correct, or qualify those statements in any way.

       32.     ChemMasters relied on Defendants’ promises, assurances, and representations

about the Resins’ reactor times and was induced by them to proceed to Closing on the

Transaction.

       33.     ChemMasters only learned the truth about the Resins’ reactor times after the Toll

Manufacturing Agreement ended and Toll Solutions was to start manufacturing the Resins for

ChemMasters. That is when ChemMasters was informed, for the first time, that its

manufacturing costs for the Resins would be substantially greater than the pricing as previously

represented by Defendants, specifically because the Resins could not be manufactured in the

number of reactor-time hours that Defendants and their authorized representatives had repeatedly

promised, assured and represented to ChemMasters.




                                               9
      Case: 1:21-cv-01035-PAG Doc #: 1 Filed: 05/18/21 10 of 14. PageID #: 10




       34.     ChemMasters would not have closed on the Transaction, and it would not have

paid the negotiated purchase price for the Purchased Assets, if Defendants had not affirmatively

misrepresented, fraudulently concealed and omitted material facts about the Resins’ reactor

times, but instead had provided truthful, accurate, and complete disclosures – as the Purchase

Documents and Defendants’ contractual obligations required.

                                        COUNT ONE
                                   Fraudulent Inducement
                           Against Defendants Migdahl and Manuel

       35.     ChemMasters incorporates into this Count by reference all averments set forth

above as though fully re-written herein at length.

       36.     Defendants were contractually obligated to make full and truthful disclosures to

ChemMasters of all material information pertaining to Migdahl’s business, the Products, and the

Purchased Assets.

       37.     During the due diligence period and prior to Closing, Defendants misrepresented

and concealed one or more facts that were material to the Transaction; and they omitted and

failed to disclose material facts that rendered information supplied to ChemMasters misleading,

incomplete, and inaccurate.

       38.     Defendants acted with knowledge of the falsity and misleading nature of their

misrepresentations, concealments, and omissions, or they acted with such utter disregard and

recklessness for the truth that their knowledge may be inferred.

       39.     Defendants intended to mislead ChemMasters into relying upon their

misrepresentations, concealments, and omissions of material fact.

       40.     ChemMasters,      to   its   detriment,   justifiably   relied   upon   Defendants’

misrepresentations, concealments, and omissions of material fact.



                                                10
      Case: 1:21-cv-01035-PAG Doc #: 1 Filed: 05/18/21 11 of 14. PageID #: 11




        41.        Defendants induced ChemMasters into Closing on the Transaction by

misrepresenting the Resins’ reactor times and by concealing, omitting and/or failing to disclose

information that Defendants knew or reasonably should have known was material to

ChemMasters and its decision to go forward with Closing on the Transaction.

        42.        ChemMasters would not have closed on the Transaction and would not have paid

the amount set forth in the Asset Purchase Agreement if Defendants had disclosed the truth about

the Resins’ reactor times.

        43.        ChemMasters has been damaged by Defendants’ fraud, in amounts that will be

proven at trial.

        44.        Defendants’ fraudulent conduct was willful, intentional, egregious, reckless,

malicious, and in bad faith.

                                          COUNT TWO
                                   Negligent Misrepresentation
                              Against Defendants Migdahl and Manuel

        45.        ChemMasters incorporates into this Count by reference all averments set forth

above as though fully re-written herein at length.

        46.        Defendants, in the course of their business and in connection with a transaction in

which they had a pecuniary interest, supplied false information to ChemMasters for

ChemMasters’ guidance in its business transactions.

        47.        Defendants failed to exercise reasonable care or competence in communicating

information that was supplied to ChemMasters.

        48.        ChemMasters justifiably relied on the information supplied by Defendants and

suffered pecuniary loss as a result of its justifiable reliance.




                                                   11
      Case: 1:21-cv-01035-PAG Doc #: 1 Filed: 05/18/21 12 of 14. PageID #: 12




          49.   ChemMasters has been damaged by Defendants’ negligence, in amounts that will

be proven at trial.

                                         COUNT THREE
                                Breach of Asset Purchase Agreement
                                    Against Defendant Migdahl

          50.   ChemMasters incorporates into this Count by reference all averments set forth

above as though fully re-written herein at length.

          51.    The Asset Purchase Agreement contractually obligated Migdahl to provide

materially truthful, accurate, complete, and non-misleading information and disclosures to

ChemMasters.

          52.   Pursuant to the Asset Purchase Agreement, Migdahl represented and warranted

that the information and disclosures to ChemMasters about Migdahl’s business, its Products, and

the Purchased Assets were truthful, accurate, complete, and non-misleading.

          53.   Migdahl breached its contractual obligations to ChemMasters by misrepresenting,

making false statements about, providing false or misleading information about, and/or omitting

or failing to disclose material information about Migdahl’s business, its Products, and the

Purchased Assets, including but not limited to the truth about the Resins’ reactor times.

          54.   Migdahl further breached its contractual obligations to ChemMasters by failing to

deliver all of the Purchased Assets, including production data relating to manufacture of the

Resins.

          55.   ChemMasters has been damaged by Migdahl’s contractual breaches, in amounts

that will be proven at trial.




                                                12
      Case: 1:21-cv-01035-PAG Doc #: 1 Filed: 05/18/21 13 of 14. PageID #: 13




       56.     Pursuant to the Asset Purchase Agreement, Migdahl (as a consequence of its

contractual breaches) is also liable to ChemMasters for ChemMasters’ reasonable attorney fees,

litigation expenses, and costs incurred herein.

                                        COUNT FOUR
                                     Breach of Guaranty
                                   Against Defendant Manuel

       57.     ChemMasters incorporates into this Count by reference all averments set forth

above as though fully re-written herein at length.

       58.     Pursuant to the Guaranty, Manuel unconditionally guaranteed Migdahl’s

performance of its contractual obligations under the Asset Purchase Agreement, including its

disclosure, representation, and warranty obligations.

       59.     Pursuant to the Guaranty, Manuel is liable to ChemMasters for damages caused

by Migdahl’s breaches, including but not limited to Migdahl’s breaches of its contractual

disclosure, representation, and warranty obligations.

       60.     Pursuant to the Guaranty, Manuel is also liable to ChemMasters for

ChemMasters’ reasonable attorney fees, litigation expenses, and costs incurred herein.

       WHEREFORE, ChemMasters respectfully requests that this Court enter judgment in its

favor on its Complaint and grant ChemMasters the following relief:

       (A) Against Defendants, jointly and severally, an award of compensatory damages
           for Defendants’ fraud, misrepresentations, concealments, omissions, and
           breaches of contract in an amount that exceeds $75,000 (exclusive of interests
           and costs) that will be proven at trial;

       (B) Against Defendants, jointly and severally, an award of punitive damages and
           ChemMasters’ reasonable attorney fees and litigation expenses and costs for
           Defendants’ willful, intentional, fraudulent, egregious, reckless, malicious,
           and bad faith conduct;




                                                  13
Case: 1:21-cv-01035-PAG Doc #: 1 Filed: 05/18/21 14 of 14. PageID #: 14




 (C) Against Defendants, jointly and severally, for their breaches of the Purchase
     Documents, an award of ChemMasters’ reasonable attorney fees, litigation
     expenses, and costs incurred herein;

 (D) An Order directing Migdahl to authorize release of the full amount of the
     Holdback to ChemMasters, in partial satisfaction of Defendants’ liability to
     ChemMasters;

 (E) Pre-judgment and post-judgment interest; and

 (F) Such other relief as this Court deems just, equitable, and proper.

                                 JURY DEMAND

 Plaintiff ChemMasters, Inc. respectfully demands a jury on all issues so triable.

                                       Respectfully submitted,

                                        /s/ Deborah J. Michelson
                                       DEBORAH J. MICHELSON (0059044)
                                       michelson@buckleyking.com
                                       DAVID A. KUNSELMAN (0073980)
                                       kunselman@buckleyking.com
                                       BUCKLEY KING LPA
                                       1400 Fifth Third Center
                                       600 Superior Avenue, East
                                       Cleveland, OH 44114-2652
                                       (216) 363-1400
                                       (216) 579-1020 (facsimile)

                                       Attorneys for Plaintiff
                                       ChemMasters, Inc.




                                          14
